             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                Main Document
                                                                        Pg 1 of 13

                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Rachel Uchitel                                                                              Case No.    20-11585
                                                                                   Debtor(s)            Chapter     7



                                                           AMENDMENT COVER SHEET
                       Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:

                                         Amended Schedule E/F to Include Additional Creditor - The Holtz Firm




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
   Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
                          been given this date to any and all entities affected by the amendment as follows:

                                         Amended Schedule E/F to Include Additional Creditor - The Holtz Firm




 Date: October 20, 2020                                                 /s/ Darren Aronow
                                                                        Darren Aronow 4094074
                                                                        Attorney for Debtor(s)
                                                                        Aronow Law, PC
                                                                        7600 Jericho Turnpike
                                                                        Suite 115
                                                                        Woodbury, NY 11797
                                                                        516-762-6700 Fax:516-303-0066
                                                                        darren@aronowlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                20-11585-jlg               Doc 11          Filed 10/20/20 Entered 10/20/20 18:26:33                                        Main Document
                                                                        Pg 2 of 13
 Fill in this information to identify your case:

 Debtor 1                     Rachel Uchitel
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF NEW YORK

 Case number           20-11585
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          IRS                                                    Last 4 digits of account number       7627             $11,654.04                $0.00         $11,654.04
              Priority Creditor's Name
              290 Broadway                                           When was the debt incurred?           May, 2019
              New York, NY 10007
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Back Tax Bills




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              53824                                           Best Case Bankruptcy
               20-11585-jlg               Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                           Main Document
                                                                         Pg 3 of 13
 Debtor 1 Rachel Uchitel                                                                                   Case number (if known)            20-11585

 2.2        New York State Dept.                                     Last 4 digits of account number     0025                $5,685.66                    $0.00             $5,685.66
            Priority Creditor's Name
            Tax and Finance dept.                                    When was the debt incurred?         December, 2016
            Building 9
            Albany, NY 12227
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Back Tax Bills


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        100 West 74th Street LLC                                   Last 4 digits of account number        2018                                                     $164,770.65
            Nonpriority Creditor's Name
            163rd West 173rd Street                                    When was the debt incurred?            January 2020
            New York, NY 10023
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify    Civil judgment




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                         Main Document
                                                                        Pg 4 of 13
 Debtor 1 Rachel Uchitel                                                                                 Case number (if known)         20-11585

 4.2      ACCU Reference Med Lab                                     Last 4 digits of account number       0953                                                 $35.00
          Nonpriority Creditor's Name
          1901 East Linden Ave                                       When was the debt incurred?           February, 2020
          Suite 4
          Linden, NJ 07036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3      Chaseway LLC                                               Last 4 digits of account number       7627                                           $30,171.45
          Nonpriority Creditor's Name
          119 East Hartsdale Avenue                                  When was the debt incurred?           November, 2019
          Hartsdale, NY 10530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Civil judgment


 4.4      Con Edison                                                 Last 4 digits of account number       0034                                               $846.47
          Nonpriority Creditor's Name
          4 Irving Place                                             When was the debt incurred?
          9th floor
          New York, NY 10003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility company




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                         Main Document
                                                                        Pg 5 of 13
 Debtor 1 Rachel Uchitel                                                                                 Case number (if known)         20-11585

 4.5      Empire City Labs                                           Last 4 digits of account number       2728                                                 $35.00
          Nonpriority Creditor's Name
          4320 3rd Avenue                                            When was the debt incurred?           June, 2019
          Brooklyn, NY 11232
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.6      Fashion Angel Enterprises                                  Last 4 digits of account number       1900                                             $1,421.14
          Nonpriority Creditor's Name
          306 N. Milwaukee Street                                    When was the debt incurred?           2020
          Milwaukee, WI 53202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account deficiency


 4.7      Gabriella Centurion                                        Last 4 digits of account number       UCHRAC                                           $1,450.00
          Nonpriority Creditor's Name
          122 East 82nd Street                                       When was the debt incurred?           2019-2020
          Suite 1B
          New York, NY 10028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                         Main Document
                                                                        Pg 6 of 13
 Debtor 1 Rachel Uchitel                                                                                 Case number (if known)         20-11585

 4.8      Joel J. Kassimir, MD                                       Last 4 digits of account number       3154                                             $2,000.00
          Nonpriority Creditor's Name
          1125 Park Avenue                                           When was the debt incurred?           July, 2019
          New York, NY 10128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.9      Katarina Spector                                           Last 4 digits of account number       7627                                           $25,000.00
          Nonpriority Creditor's Name
          60 Riverside Blvd                                          When was the debt incurred?           December, 2017
          New York, NY 10069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.1
 0        Kleyman Law Firm                                           Last 4 digits of account number       7627                                           $23,694.93
          Nonpriority Creditor's Name
          45 Broadway- Suite 1500                                    When was the debt incurred?           April, 2020
          New York, NY 10006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal fee




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                         Main Document
                                                                        Pg 7 of 13
 Debtor 1 Rachel Uchitel                                                                                 Case number (if known)         20-11585

 4.1
 1        Lvnv Funding Llc                                           Last 4 digits of account number       0426                                               $924.00
          Nonpriority Creditor's Name
                                                                                                           Opened 04/19 Last Active
          C/o Resurgent Capital Services                             When was the debt incurred?           09/18
          Greenville, SC 29602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Credit One
              Yes                                                       Other. Specify   Bank N.A.


 4.1
 2        Matthew Parrot                                             Last 4 digits of account number       7627                                             $9,100.00
          Nonpriority Creditor's Name
          410 E 73rd St                                              When was the debt incurred?           2019
          Apt 5b
          New York, NY 10028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Monies Owed


 4.1
 3        Midland Credit Managem                                     Last 4 digits of account number       7867                                           $10,916.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/19 Last Active
          320 East Big Beaver                                        When was the debt incurred?           08/17
          Troy, MI 48083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Capital One
              Yes                                                       Other. Specify   Bank Usa N.A.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                         Main Document
                                                                        Pg 8 of 13
 Debtor 1 Rachel Uchitel                                                                                 Case number (if known)         20-11585

 4.1
 4        NYS DMV                                                    Last 4 digits of account number       2003                                               $800.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           March, 25, 2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Monies Owed/DMV Assessment Fee


 4.1
 5        P4 Clinical LLC                                            Last 4 digits of account number       7627                                                 $78.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           February, 2019
          Beltsville, MD 20705
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 6        Patricia Fersch                                            Last 4 digits of account number       7627                                             $5,000.00
          Nonpriority Creditor's Name
          11 Broadway Suite 5500                                     When was the debt incurred?           2015
          New York, NY 10004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal fee




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                         Main Document
                                                                        Pg 9 of 13
 Debtor 1 Rachel Uchitel                                                                                 Case number (if known)         20-11585

 4.1
 7        Quest Diagnostic                                           Last 4 digits of account number       9132                                                 $35.00
          Nonpriority Creditor's Name
          PO Box 7308                                                When was the debt incurred?           April, 2019
          Hollister, MO 65673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 8        Square Capital LLC                                         Last 4 digits of account number       7627                                             $8,704.05
          Nonpriority Creditor's Name
          11281 KENSINGTON ROAD                                      When was the debt incurred?           2019
          Los Alamitos, CA 90720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Monies Loaned


 4.1
 9        Sunrise Credit Services                                    Last 4 digits of account number       5599                                               $196.09
          Nonpriority Creditor's Name
          260 Airport Plaza                                          When was the debt incurred?
          PO BOX 9100
          Farmingdale, NY 11735
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                         Main Document
                                                                        Pg 10 of 13
 Debtor 1 Rachel Uchitel                                                                                 Case number (if known)         20-11585

 4.2
 0        Suzanne Murphy                                             Last 4 digits of account number                                                      $10,294.45
          Nonpriority Creditor's Name
          1020 5th Ave                                               When was the debt incurred?           2019
          New York, NY 10028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Rent Payments Due, Guarantor


 4.2
 1        The Hewitt School                                          Last 4 digits of account number       7627                                             $2,240.00
          Nonpriority Creditor's Name
          45 East 75th Street                                        When was the debt incurred?           May, 2020
          New York, NY 10021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Monies Owed/Child Education


 4.2
 2        The Holtz Firm                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          21650 Oxnard Street                                        When was the debt incurred?           12/2/2019
          Suite 500
          Woodland Hills, CA 91367-4911
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Agreement - Party One A and Party One B




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             20-11585-jlg                Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                         Main Document
                                                                        Pg 11 of 13
 Debtor 1 Rachel Uchitel                                                                                 Case number (if known)          20-11585

 4.2
 3         Verizon Fios                                              Last 4 digits of account number       0152                                                     $1,130.94
           Nonpriority Creditor's Name
           PO BOX 15124                                              When was the debt incurred?           May 22, 2019
           Albany, NY 12212
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Monies Owed

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brody Oconnor                                                 Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 535 8th Ave                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1401
 New York, NY 10018
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caine & Weiner                                                Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1699 East Woodfield Rd                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 ste 360
 Schaumburg, IL 60173
                                                               Last 4 digits of account number                  C/o David Hill

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Svcs                                        Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 725 Canton Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Norwood, MA 02062
                                                               Last 4 digits of account number                  8432

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Robert E. Judge, PC                                           Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 365 Birdge Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 3Pro
 Brooklyn, NY 11201
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Selip & Stylianou, LLP                                        Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 199 Crossways Park Drive                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Woodbury, NY 11797
                                                               Last 4 digits of account number                  2233

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Holtz Firm                                                Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 C/o Michael D. Holtz, Esq                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 21650 Oxnard Street, Suite 500
 Woodland Hills, CA 91367-4911
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VenerusoCurtoSchwartzCurto LLP                                Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 35 East Grassy Sprain Rd
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               20-11585-jlg              Doc 11            Filed 10/20/20 Entered 10/20/20 18:26:33                                      Main Document
                                                                        Pg 12 of 13
 Debtor 1 Rachel Uchitel                                                                                Case number (if known)        20-11585

 Suite 400                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Yonkers, NY 10710
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                             Total Claim
                        6a.   Domestic support obligations                                                6a.      $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                    17,339.70
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                    17,339.70

                                                                                                                             Total Claim
                        6f.   Student loans                                                               6f.      $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                  298,843.17

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                  298,843.17




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 11 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
    20-11585-jlg   Doc 11    Filed 10/20/20 Entered 10/20/20 18:26:33   Main Document
                                          Pg 13 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                            THE HOLTZ FIRM
                            21650 OXNARD STREET
                            SUITE 500
                            WOODLAND HILLS, CA 91367-4911


                            THE HOLTZ FIRM
                            C/O MICHAEL D. HOLTZ, ESQ
                            21650 OXNARD STREET, SUITE 500
                            WOODLAND HILLS, CA 91367-4911
